       Case 2:19-cv-00081-DPM Document 14 Filed 05/11/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                      DELTA DIVISION

CEDRIC RECHE ALLEN
Reg. #54546-018                                                 PETITIONER

v.                       No. 2:19-cv-81-DPM

DEWAYNE HENDRIX, Warden                                       RESPONDENT

                                ORDER
     The    Court    adopts    Magistrate        Judge      Ray's   unopposed
recommendation, Doc. 12.       FED.   R. CIV. P. 72(b) (1983 addition to
advisory committee notes). Allen hasn't shown that the Bureau of
Prisons incorrectly calculated his credit for prior custody. Claim 2 will
therefore be dismissed with prejudice.           Claim 1 will be dismissed
without prejudice for lack of jurisdiction.
     So Ordered.



                                  D .P. Marshall Jr.
                                  United States District Judge

                                      I I llll~y )..O;l o
                                             I
